Citation Nr: 0533433	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture of the 4th and 5th 
metacarpals of the right hand.

2.  Entitlement to service connection for Diabetes Mellitus, 
Type II, claimed as due to in-service herbicide exposure.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied service connection for diabetes 
mellitus, denied an increased (compensable) rating for the 
service-connected residuals of a fracture of the 4th and 5th 
metacarpals of the right hand  The February 2002 rating 
decision also determined that new and material evidence had 
not been received to reopen a claim of service connection for 
a left shoulder disability.

During the appeal period, the RO issued a rating decision in 
September 2003 which increased the rating to 10 percent for 
the service-connected residuals of a fracture of the 4th and 
5th metacarpals of the right hand.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

It appears that the RO reopened the veteran's previously 
denied claim of service connection for a shoulder disability 
in the September 2003 supplemental statement of the case.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a personal hearing via video 
conference at the RO before the undersigned Veterans Law 
Judge in October 2005.  A transcript of his testimony has 
been associated with the claims file.  

The issue of entitlement to service connection for Diabetes 
Mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied service connection 
for a left shoulder disability.  The veteran did not perfect 
an appeal.

2.  Evidence submitted since the RO's May 1994 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The competent medical evidence of record does not 
establish that any current left shoulder disability had its 
onset during service or is the result of an in-service 
shoulder injury.

4.  The veteran's service-connected residuals of a fracture 
of the 4th and 5th metacarpals of the right hand are 
manifested by pain, decreased grip strength and  
x-ray evidence of degenerative changes; however range of 
motion is full and ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the 
RO's May 1994 rating decision; thus, the claim of service 
connection for a left shoulder disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A left shoulder disability was not incurred in or 
aggravated by service, and left shoulder arthritis may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a fracture 
at the 4th and 5th metacarpals of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5223, 5227 (2002) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letters in August 2003 and 
September 2004, followed the initial adjudication.  The 
notices included the type of evidence needed to substantiate 
claims for service connection, increased rating and reopening 
claims.  In addition, the RO informed the appellant about the 
information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  The letters also informed the appellant about the 
information and evidence he was expected to provide.  That 
letter also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain.  The veteran was, in effect, requested to 
submit all evidence in his possession that pertained to his 
claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the rating decisions, the February 2003 SOC and the 
subsequent SSOCs explained, in detail, the reasons for the 
grants and/or denials of the claims.  The veteran also 
offered testimony in support of his claims at a personal 
hearing.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In a May 1994 decision, the RO denied service connection for 
a left shoulder disability.  The basis of the denial was that 
a shoulder disability was not shown by the evidence of 
record.

A notice of disagreement was not received within the 
subsequent one-year period.  In March 2001, the veteran 
requested to reopen the claim of service connection for a 
left shoulder disability.  In a February 2002 rating 
decision, the RO denied the veteran's claim, based on a 
finding that the veteran had not submitted any new and 
material evidence showing a current left shoulder disability 
and/or a nexus between any current shoulder disability, if 
any, and service.  

The appellant contends that he injured his left shoulder 
playing football during service; that his shoulder has been 
bothering him since that time, and that he has current 
disability as a result of the in-service shoulder injury.  

A January 2001 x-ray report of the left shoulder notes an 
impression of unremarkable bony structures.  There was no 
evidence of recent fracture or dislocation seen in the left 
shoulder.  

A September 2003 VA examination, the veteran described a left 
shoulder injury while playing football in 1967.  He described 
it as a shoulder separation, which was popped back into place 
and treated with ice.  The veteran indicated that he had no 
trouble with the left shoulder until 20 years later when he 
began to notice some pain in the shoulder, particularly with 
overhead activities.  He denied shoulder surgery and he had 
never seen a specialist.  

Examination of the left shoulder revealed full active motion.  
He had no pain to palpation over the AC joint.  He had 
tenderness over the greater tuberosity.  He had a positive 
impingement sign, and a positive supraspinatus sign.  X-rays 
of the left shoulder revealed some degenerative changes in 
the acromioclavicular joint and lesser change at the 
glenohumeral joint.  The impression was mild to moderate 
impingement syndrome of the left shoulder.  The examiner 
opined that there was insufficient evidence to suggest that 
the veteran's development of left shoulder tendonitis 20 
years after an in-service injury would be considered directly 
related to the condition for which he was treated while on 
active military duty.  

At his personal hearing, the veteran testified that he 
injured his shoulder during service playing football, and 
that he was treated at that time.  The veteran testified that 
his left shoulder had been bothering him for 20 to 25 years.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The 
veteran's current application to reopen the claim of service 
connection, was received prior to that date.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical evidence in the record showing current 
disability of the left shoulder.  The May 1994 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of evidence showing current left shoulder disability, 
including degenerative arthritis of the left shoulder, as 
well as testimony of the veteran regarding an in-service 
injury to the left shoulder.  At the time of the May 1994 
decision, a current left shoulder disability was not shown.  
Currently a disability is shown by the evidence of record.  
Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect.

Thus, evidence submitted since the RO's May 1994 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
May 1994 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

III.  Service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is the veteran's contention that he injured his left 
shoulder playing football during service.  A careful review 
of the veteran's service medical records are negative for 
complaints, findings or diagnosis of a left shoulder injury.  

As noted above, the veteran was afforded a VA examination in 
September 2003.  The veteran described a left shoulder injury 
while playing football in 1967.  He described it as a 
shoulder separation, which was popped back into place and 
treated with ice.  The veteran indicated that he had no 
trouble with the left shoulder until 20 years later when he 
began to notice some pain in the shoulder, particularly with 
overhead activities.  He denied shoulder surgery and he had 
never seen a specialist.  

Examination of the left shoulder revealed full active motion.  
He had no pain to palpation over the AC joint.  He had 
tenderness over the greater tuberosity.  He had a positive 
impingement sign, and a positive supraspinatus sign.  X-rays 
of the left shoulder revealed some degenerative changes in 
the acromioclavicular joint and lesser change at the 
glenohumeral joint.  The impression was mild to moderate 
impingement syndrome of the left shoulder.  The examiner 
opined that there was insufficient evidence to suggest that 
the veteran's development of left shoulder tendonitis 20 
years after an in-service injury would be considered directly 
related to the condition for which he was treated while on 
active military duty.  

At his personal hearing, the veteran testified that he 
injured his shoulder during service playing football, and 
that he was treated at that time.  The veteran testified that 
his left shoulder had been bothering him for 20 to 25 years.  

In sum, the medical evidence in this case does not show that 
the veteran injured his left shoulder during service, and 
there is no opinion of record which links the veteran's 
current degenerative arthritis of the left shoulder with 
impingement syndrome to any incident of service.  

In this regard, the Board notes first that the absence of any 
evidence of a left shoulder disability for over 20 years 
after the veteran's separation from service constitutes 
negative evidence tending to disprove the claim that the 
veteran has a current shoulder disability which resulted from 
an in-service injury.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of a continuing left 
shoulder disability for over 20 years between the period of 
active duty and the veteran's initial claim for benefits in 
1994 is itself evidence which tends to show that no current 
left shoulder disability was incurred as a result of service.  
Moreover, there is no medical evidence showing that any left 
shoulder arthritis manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore arthritis of the left 
shoulder may not be presumed to have had its onset in 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current left shoulder 
disability is related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board also points out that there is no competent opinion 
establishing a medical nexus between any current left 
shoulder disability and the veteran's military service.  None 
of the medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  To the contrary, 
the VA examiner in September 2003 specifically opined that 
there was insufficient evidence to suggest that the veteran's 
development of left shoulder tendonitis 20 years after an in-
service injury would be considered directly related to the 
condition for which he was treated while on active military 
duty.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Increased Rating

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a fracture to the 4th and 5th 
metacarpals of the right hand.  In statements and testimony, 
the veteran reported pain in his right hand and decreased 
grip strength.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Service connection was originally granted for residual of a 
fracture of the 4th and 5th metacarpals of the right hand in a 
May 1994 rating decision.  In March 2001, the veteran 
submitted a claim for an increased (compensable) rating for 
the service-connected residuals of a fracture of the 4th and 
5th metacarpals of the right hand.  

A March 2001 VA x-ray report of the right fifth finger 
reveals a diagnosis of mild degenerative changes in the 
distal interphalangeal joint.  There was no evidence of 
fracture.  

At a September 2003 VA examination, the veteran described 
pain over the dorsal aspect of the proximal fifth metacarpal.  
He noted an occasional weakness to his grip.  Examination of 
the right hand revealed full active motion.  Rotation of the 
digits was normal.  He had tenderness to palpation at the 
base of the fifth metacarpal.  Isolated nerve, tendon and 
vascular testings were unremarkable.  X-rays of the right 
hand showed a fracture deformity involving the base of the 
fifth metacarpal which was well-healed.  There was some 
degenerative change at the level of the carpometacarpal 
articulation.  The impression was fifth MCMX fracture of the 
right hand, moderately symptomatic.  

In a September 2003 rating decision, the RO increased the 
noncompensable rating to 10 percent for the service-connected 
residuals of a fracture of the 4th and 5th metacarpals, 
effective from March 23, 2001.  The 10 percent rating was 
assigned based on arthritis changes shown on x-ray with 
noncompensable limitation of motion  

The veteran's service-connected residuals of a fracture of 
the 4th and 5th metacarpals of the right hand are rated 
pursuant to the criteria at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5227.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 governs ratings based 
on degenerative arthritis.  Degenerative or traumatic 
arthritis (established by X-ray findings) will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

Rating disabilities of the fingers, other than amputations, 
are based, generally, on limitation of motion and/or 
ankylosis of single or multiple digits.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 through 2557 (2002) and 
Diagnostic Codes 5216 through 5230 (2005).  

During the pendency of this appeal, new regulations for 
rating disability of the hands and fingers became effective 
August 26, 2002.  67 Fed. Reg. 48784 (2002).  Changes in the 
regulations may be applied from the effective date of the new 
criteria, but only the former criteria are to be applied for 
the period prior to the effective date of the new criteria. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the former criteria, when classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation;

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis;

(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under Diagnostic Code 5223, a 10 percent disability rating is 
warranted if there is favorable ankylosis of the ring and 
little finger.  The ratings for Codes 5220 through 5223 apply 
to favorable ankylosis or limited motion permitting flexion 
of the tips to within 2 inches (5.1 cms.) of the transverse 
fold of the palm.  Limitation of motion of less than 1 inch 
(2.5 cms.) in either direction is not considered disabling.  
38 C.F.R. § 4.71a.

The combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Under Diagnostic Code 5227, ankylosis of the ring or little 
finger warrants a noncompensable disability rating.

In pertinent part, the revised regulations under 38 C.F.R. § 
4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Diagnostic Codes 5216-
5227 state:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of Ankylosis of the Index, Long, Ring and 
Little Fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.

(iv) if only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a grip of 
two inches (5.1 cm) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

Under Diagnostic Code 5223, Favorable Ankylosis of Two Digits 
of One Hand, a 10 percent disability rating is warranted 
where there is favorable ankylosis of the ring and little 
fingers.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5227, ankylosis (favorable or 
unfavorable) of the ring finger or the little finger warrants 
a noncompensable rating.  The accompanying note to this 
diagnostic code indicates that VA should also consider 
whether evaluation as amputation is warranted and whether 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2005).

Under the revised criteria, a noncompensable evaluation is 
assigned for any degree of limitation of motion of the ring 
(4th) or little (5th) finger of either the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective August 26, 2002).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

Upon review of the medical evidence of record, the Board 
concludes that the disability of the veteran's right hand 
does not warrant an evaluation in excess of the 10 percent 
rating currently assigned on the basis of functional 
impairment of the fingers.  It is clear from the medical 
evidence that neither of the involved fingers is ankylosed or 
limited in motion to the degree required for a compensable 
evaluation under the former or current criteria.  The Board 
therefore finds that neither the prior nor the revised rating 
criteria are more favorable to the veteran's claim.  The 
medical evidence does not show that the veteran has ankylosis 
of the 4th or 5th fingers or any limitation of motion.  Based 
on the medical evidence of record, the level of disability of 
the veteran's service-connected residuals of a fracture at 
the 4th and 5th metacarpals does not warrant a rating in 
excess of the 10 percent currently assigned under any 
diagnostic code under the either the old or the revised 
criteria.  The veteran does not contend, nor does the 
evidence of record support, a finding of ankylosis or 
limitation of motion of multiple digits of the right hand.

Rather, the 10 percent rating currently assigned is based on 
complaints of pain on motion with functional limitation due 
to pain, noncompensable limitation of motion, and objective 
evidence of degenerative changes.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
the claim for an increased rating, and thus, the claim must 
be denied.


ORDER

The claim of service connection for a left shoulder 
disability is reopened.

Service connection for a left shoulder disability is denied.  

An increased rating for the service-connected residuals of a 
fracture of the 4th and 5th metacarpals of the right hand is 
denied.  


REMAND

The veteran asserts that service connection is warranted for 
Diabetes Mellitus, Type II, on a presumptive basis, claiming 
that he spent time in the actual country of Vietnam during 
the Vietnam Era, even though his service personnel records 
indicate that had sea duty only.  The veteran's personnel 
records establish that the veteran served aboard the USS 
Delta (AR-9) and the USS Mars (AFS-1); however, no in-country 
Vietnam service is shown by the available evidence of record.  

The veteran asserts that his ship sailed in the South China 
Sea and in the inter and intra coastal waters of the Republic 
of Vietnam, from the North in the Gulf of Tonkin Yankee 
Station to the South of the Mekong Delta River.  The veteran 
reported that he occasionally took "R&R" in DaNang and 
China Beach, Vietnam.  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war certain disorders 
associated with herbicide agent exposure in service, 
including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307 (2005).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has held that service on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97.

The veteran asserts that he is entitled to the presumption of 
exposure to Agent Orange because he asserts that he spent 
time ashore in Vietnam during his sea service in 1969.  At 
his hearing in October 2005, the veteran testified that he 
spent approximately 30 days on the beach in the Mekong Delta 
in the late summer or early fall of 1969 while assigned to 
the USS Delta.    

The veteran's assertions have not been corroborated; however, 
it does not appear that the RO exhausted all available 
avenues in an attempt to corroborate the veteran's assertions 
that he took liberty on shore in Vietnam.  Pertinent military 
records currently held at records maintenance agencies may 
very well be able to objectively verify the veteran's claimed 
service in Vietnam.  These include deck logs and a command 
history from the USS Delta for the period around August 
through October 1969, the specific dates identified by the 
veteran as the time period during which he spent several days 
on land in Vietnam.    

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should make thorough 
attempts to verify the veteran's reported 
visit in Vietnam by obtaining copies of 
both the deck logs and the command 
history from the USS Delta for the period 
from August 1, 1969 through October 31, 
1969.  As the deck logs are more than 30 
years old, they may be located at the 
Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740-6001.  Command histories 
are included in the active records of the 
Naval Historical Center, Washington Navy 
Yard, Washington, DC  20374-5060.  If 
copies cannot be provided, the RO should 
request that the records be reviewed to 
determine whether the ship's location, 
missions, operations, and significant 
activities during the identified period 
support the veteran's assertion that went 
onshore in Vietnam during late summer 
and/or early fall of 1969.  If the 
records maintenance agencies are unable 
to provide the requested information, 
they should be asked to identify the 
agency or department that may provide 
such information and the RO should 
conduct follow-up inquiries accordingly.

2.  Thereafter, the RO/AMC must make a 
specific determination, based on the 
complete record, as to whether the 
veteran had service in the Republic of 
Vietnam (for 38 U.S.C.A. § 1116 
purposes).  In making this determination, 
the RO should address any credibility 
questions raised by the record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to service connection for 
diabetes mellitus, with consideration of 
all applicable laws and regulations.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


